ISO-tS
                                  ELECTRONIC RECORD




COA#       05-13-01053-CR                         OFFENSE:        22.04


           Phillip Merle Pitts v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Criminal District Court No. 5


DATE:05/19/2015                     Publish: NO   TC CASE #:      F-1112902-L




                         IN THE COURT OF CRIMINAL APPEALS



         Phillip Merle Pitts v. The St ate of
STYLE:   Texas

         PRO SE                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

     ^Fu^e^                                            JUDGE:

DATE: O^ jn/^Lf                                        SIGNED:                            PC:

JUDGE:      rc&{ //^u^A.                               PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD